[Cite as Scott v. Wells, 2022-Ohio-471.]




                           IN THE COURT OF APPEALS
                  FIRST APPELLATE DISTRICT OF OHIO
                            HAMILTON COUNTY, OHIO



DAVID SCOTT,                               :         APPEAL NO. C-210268
                                                     TRIAL NO. 20CV-16236
        Plaintiff-Appellee,                :

  vs.                                      :             O P I N I O N.

BURNETT WELLS,                             :

   and                                     :

METRO SECURITY & DETECTIVE                 :
AGENCY, LLC,

      Defendants-Appellants.               :



Civil Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: February 18, 2022




David Scott, pro se,

Joshua Evans, for Defendants-Appellants.
                   OHIO FIRST DISTRICT COURT OF APPEALS



WINKLER, Judge.

       {¶1}     Defendants-appellants Burnett Wells and Metro Security and

Detective Agency, LLC (“Metro Security”), appeal the decision of the Hamilton

County Municipal Court in favor of plaintiff-appellee David Scott on his claim for

breach of contract. We find merit in appellants’ sole assignment of error, and we

reverse the trial court’s judgment.

       {¶2}     On September 29, 2020, Scott filed a complaint in the small claims

division of the Hamilton County Municipal Court against Wells for breach of

contract. Subsequently, Wells filed a counterclaim alleging that Scott had breached

the contract.    Because Wells sought damages in excess of $6000, the case was

transferred to the regular docket of the municipal court under R.C. 1925.10. After a

hearing, the trial court entered judgment in favor of Scott for $3,800, the amount he

claimed was due under the contract.

       {¶3}     The record shows that Scott and Wells, who runs Metro Security,

entered into a contract for the sale of a dog that had been trained in drug and gun

detection. Wells agreed to pay $7,000 for the dog. After Wells paid an initial sum of

$3,200, Scott delivered the dog to him. Wells failed to pay the remaining $3,800 as

provided for in the contract.

       {¶4}     Wells contended that training his employees to handle the dog was

included in the contract and that there was no reason for him to purchase a dog that

neither he nor his employees could handle. He presented an original copy of a

statement dated August 16, 2018, which stated, “Purchase agreement of K-9 drug

detection dog * * * Bal. Due – Aug. 26 * * * 3,800.” The copy he provided also

contained the language “after training completed,” which appears to be in different

handwriting.

       {¶5}     Scott contended that the document presented by Wells was forged, and

that the contract was only for the sale of the dog. He presented a copy of the


                                             2
                   OHIO FIRST DISTRICT COURT OF APPEALS



document that did not contain the language about training. He stated that although

the dog was nationally certified, he was not a certified trainer and that he had just

sold the dog. Scott claimed that there was a separate oral agreement for him to do

some sweeps for Wells, because Wells had contractual obligations when he first got

the dog. Wells was supposed to pay Scott under that separate oral agreement, but he

failed to do so.

       {¶6}    Wells no longer had possession of the dog.       The dog disappeared

shortly after Wells took possession. Wells claimed that Scott stole the dog and that

he called Wells demanding his money before he returned the dog. Scott denied

stealing the dog or having the dog at all after the sale. He indicated that the dog was

“chipped.” According to the company that monitored the chip, it was found in

Beavercreek, Ohio. Scott presented a printout showing that the chip was scanned by

the Apple Valley Animal Hospital. The animal hospital stated that the dog was fine.

It later released the dog to American Belgium Malinois Rescue because no one came

to pick it up.     Wells contended that Scott had never provided him with that

information. Scott contended that Wells had called him and accused him of stealing

the dog.

       {¶7}    The hearing was informal. Wells and Scott were allowed to tell their

sides of the story and to present their exhibits. The court asked them questions, and

they answered. The court announced it would make a decision quickly, and that it

would mail a copy of its decision to all parties. At that time, Wells’s counsel asked,

“Your Honor, we’re not having a chance to have a full trial with witnesses and things

of that nature?” The court responded, “What else is there to hear?” Wells’s counsel

stated that they had not had a chance to prove their damages. He added that Wells

had missed out on a contract because of Scott’s alleged breach of contract. The court

finally stated, “I’m going to review the file again, after what I’ve heard today, and I

will send you a decision very shortly.”


                                              3
                   OHIO FIRST DISTRICT COURT OF APPEALS



        {¶8}    The trial court found that the agreement was for the purchase of the

dog, and that Wells had later added the language “after training complete.” It further

stated, “The defendant agreed to purchase the dog for $7,000, and he received the

dog. It ran away after it was in his possession and now he refused to pay the

remainder of the purchase price. I find that he owes the remaining $3,800 to the

Plaintiff.”

        {¶9}    In their sole assignment of error, appellants contend that the trial

court erred in ruling in favor of Scott without having a full trial in violation of Civ.R.

39. They argue that both parties were entitled to a full trial where witnesses could be

called and cross-examined, and evidence could be presented to the court. This

assignment of error is well taken.

        {¶10}    Once a small-claims case is transferred to the regular docket of the

municipal court, the provisions governing small-claims proceedings under R.C.

Chapter 1925 no longer apply. Roark v. Kelly Heating & Air, 2d Dist. Montgomery

No. 26159, 2014-Ohio-5807, ¶ 5. Instead, “[t]he Ohio Rules of Civil Procedure apply

to any civil case pending in the regular docket of the civil division of a municipal

court.” Id.

        {¶11} R.C. 2315.01 provides a statutory outline for the order of trial
procedure in cases tried to the jury or to the court. See State v. Shine, 8th Dist.

Cuyahoga No. 81975, 2003-Ohio-7238, ¶ 53.              R.C. 2315.08 states that “[t]he

provisions of this chapter that apply to trial by jury, apply to trials by the court.”

        {¶12} The trial court has discretion to vary the order of the proceedings.
State v. Jenkins, 15 Ohio St.3d 164, 473 N.E.2d 264 (1984), paragraph eleven of the

syllabus; Shine at ¶ 52.     Nevertheless, “in the absence of a good reason to the

contrary, it is reversible error for the trial court to fail to follow trial procedure as

provided in R.C. 2315.01.” Pratt v. Eastern Technical Prods., 5th Dist. Stark No.

2014CA00144, 2015-Ohio-3180, ¶ 32, and Hinckley Roofing, Inc. v. Motz, 9th Dist.


                                                 4
                   OHIO FIRST DISTRICT COURT OF APPEALS



Medina No. 04CA0055-M, 2005-Ohio-2404, ¶ 16, both quoting Polasky v. Stampler,

30 Ohio App.2d 15, 19, 281 N.E.2d 191 (1st Dist.1971).

       {¶13} An important element of a trial is the requirement that witnesses
testify under oath. See R.C. 2315.01(A). Evid.R. 603, R.C. 2317.30, and Article I,

Section 7 of the Ohio Constitution all require that an oath be administered to a

witness before the witness may testify. In re G.D., 9th Dist. Summit No. 27855,

2015-Ohio-4669, ¶ 38; State v. Norman, 137 Ohio App.3d 184, 198, 738 N.E.2d 403

(1st Dist.1999).

       {¶14} This court has held that while it is error for unsworn testimony to be
admitted as evidence, that error is waived by failing to bring it to the trial court’s

attention. See In re G.W., 1st Dist. Hamilton Nos. C-190388 and C-190390, 2020-

Ohio-3355, ¶ 21.; Norman at 198. This is true because the failure to administer an

oath can be corrected if timely brought to the court’s attention. State v. Osume, 1st

Dist. Hamilton No. C-140390, 2015-Ohio-3850, ¶ 16; Norman at 198. Accord E.

Cleveland v. Harris, 8th Dist. Cuyahoga No. 109404, 2021-Ohio-952, ¶ 17-19; In re

E.C., 3d Dist. Defiance No. 4-15-08, 2015-Ohio-4807, ¶ 6-7; In re G.D. at ¶ 38.

       {¶15} In this case, proper trial procedure was not followed. The trial court
allowed both Scott and Wells to tell their sides of the story and asked them both a

number of questions. It also allowed them to present their exhibits. Nevertheless,

neither was administered an oath, they did not a get a chance to present any other

witnesses, and there was no opportunity for them to cross-examine the other side’s

witnesses. See Osume at ¶ 15; Norman at 198.

       {¶16} It seems that although the case was transferred to the regular docket of
the municipal court, the court treated it as if it still was in small claims court, which

is by design more informal. See Cleveland Bar Assn. v. Pearlman, 106 Ohio St.3d

136, 2005-Ohio-4107, 832 N.E.2d 1193, ¶ 15. But even in small claims court, the

Ohio Rules of Civil Procedure apply to the extent that they don’t conflict with R.C.


                                               5
                  OHIO FIRST DISTRICT COURT OF APPEALS



Chapter 1925. R.C. 1925.16; Brown v. Gabram, 11th Dist. Geauga No. 2004-G-2605,

2005-Ohio-6416, ¶ 28-29. Witnesses must still be sworn in before testifying. See

Crumley v. Murphy, 68 Ohio App.2d 145, 145-146, 428 N.E.2d 452 (9th Dist.1980).

       {¶17} Appellants objected to the court’s failure to hold a trial with witnesses,
which would encompass administering an oath to the witnesses. Consequently, we

hold that the trial court erred in failing to follow proper trial procedure and by failing

to swear in witnesses. See Crumley at 146. We sustain appellants’ sole assignment

of error, we reverse the trial court’s judgment, and we remand the cause for the trial

court to hold a trial in accordance with the appropriate statutes and the Ohio Rules

of Civil Procedure.

                                              Judgment reversed and cause remanded.



BERGERON, P.J., and CROUSE, J., concur.

Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                                6